—In an action to foreclose a mortgage, the defendant Andrew Troiano appeals from an order of the Supreme Court, Suffolk County (Seidell, J.), dated May 1, 1991, which granted the plaintiff’s motion for summary judgment and dismissed the appellant’s counterclaim.
Ordered that the order is affirmed, with costs.
Since there were no triable issues of fact, the Supreme Court properly granted the plaintiff summary judgment, and dismissed the appellant’s counterclaim. Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.